Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new ground of rejection (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gourevitch (US Pub. No. 2014/0210784 A1) in view of Shi (US Pub. No. 2019/0369810 A1).
As to claim 1, Gourevitch shows a display device 4 (Figs. 1 and 2 and para. 41) comprising: 2a base member (substrate 12, Fig. 3 and para. 42); 3first sensing electrodes 20 disposed on the base member and electrically connected to a first 4sensing line 26 (Figs. 4 and 29 and paras. 47 and 91), wherein the first sensing electrodes include first and second ends facing and spaced 5apart from each other (Fig. 29 and para. 91); 6a second sensing electrode 18 disposed between the first and second ends of the first sensing 7electrodes (Figs. 4 and 29 and paras. 47 and 91) on a same layer as the first sensing electrodes (para. 95) and electrically connected to a second 8sensing line 30 
Gourevitch does not show that the connection electrode intersects the second sensing electrode at one or more points spaced apart from the regions.
Shi shows that a connection electrode 1200, which connects two first electrodes 210 which face each other, intersects a second sensing electrode 110 at one or more points spaced apart from the regions in which the first electrodes face each other (Fig. 1 and paras 40 and 41).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Gourevitch with those of Shi because designing the system in this way allows the device to prevent blockage of light (para. 41).
As to claim 12, Gourevitch shows that the regions comprises gaps and the 2connection electrode comprises: 3a first connection portion connected to the first end of the first sensing electrodes that faces 4one of the gaps; sa second connection portion bent from the first connection portion; and 6a third connection portion bent from the second connection portion and connected to the second end of the first sensing electrodes that faces the other one of the gaps (Fig. 29 and para. 91).  
 	As to claim 493, Gourevitch shows that the second connection portion is parallel to the first sensing electrodes and does not overlap the first sensing electrodes (Fig. 29 and para. 91).  

 	As to claim 15, Gourevitch shows that each of the first connection portion and 2the third connection portion is parallel to the second sensing electrode (Fig. 29 and para. 91).  
 	As to claim 16, Gourevitch shows that the regions comprises gaps and the 2connection electrode comprises: 3a first connection electrode extending around the gaps on one side thereof to electrically 4connect the first and second ends of the first sensing electrodes to each other; and sa second connection electrode extending around the gaps on an opposite side thereof to 6electrically connect the first and second ends of the first sensing electrodes to each other (Fig. 29 and para. 91).  
 	As to claim 17, Gourevitch shows that the first connection electrode and the 2second connection electrode have a closed loop shape surrounding the gaps (Fig. 29 and para. 91).  
 	As to claim 18, Gourevitch shows that the first connection electrode and the 2second connection electrode are symmetrical with respect to an extension line passing through the first and second ends of the first sensing electrodes (Fig. 29 and para. 91).  
 	As to claim 509, Gourevitch shows that each of the first and second connection electrodes comprises: 3a first connection portion connected to the first end of the first sensing electrodes that faces 4one of the gaps; 5a second connection portion bent from the first connection portion; and 6a third connection portion bent from the second 
 	As to claim 110, Gourevitch shows that the second connection portion of each of 2the first and second connection electrodes intersects the second sensing electrode at the points spaced 3apart from the gaps (Figs. 6 – 8 and 29 and paras. 64 and 91).  
 	As to claim 111, Gourevitch shows that each of the first and second ends of the 2first sensing electrodes is disposed on an extension line passing through a first direction, and 3wherein the second sensing electrode extends in a second direction crossing the first direction 4between the first and second ends of the first sensing electrodes (Fig. 29 and para. 91).  
 	As to claim 112, Gourevitch shows 2a dummy pattern disposed on the same layer as the first sensing electrodes and the second 3sensing electrode, and having a mesh shape consisting of electrodes extending in the first direction 4and electrodes extending in the second direction (para. 122).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gourevitch in view of Hsu et al. (US Pub. No. 2019/0369811 A1).
As to claim 13, Gourevitch shows a display device 4 (Figs. 1 and 2 and para. 41) comprising: 51a base member (substrate 12, Fig. 3 and para. 42); first driving electrodes 20 disposed on the base member and electrically connected to a first 4sensing line 26 (Figs. 4 and 29 and paras. 47 and 91), wherein the first driving electrodes include first and second ends facing and spaced sapart from each other (Fig. 29 and para. 91); 6second driving electrodes 18 electrically connected 7to the first driving electrodes (Figs. 6 – 8 and 29 and paras. 64 and 91); 8a first sensing electrode disposed between the first and second ends of the first driving 9electrodes (Fig. 29 and para. 91) on a same layer as the first driving electrodes (para. 95) and electrically connected to a second iosensing line (Figs. 6 – 8 and 29 and paras. 64 and 91); 11a second sensing electrode 18 disposed on a same layer as the second driving electrodes (para.95) and 12electrically connected to the first sensing electrode (Figs. 6 – 8 and 29 and paras. 64 and 91); and 13a connection electrode to electrically connect the first and second ends of the first driving 14electrodes to each other (Fig. 29 and para. 91), iswherein the connection electrode is disposed on the same layer as the second driving 16electrodes (para. 95) and extends around a portion of the first sensing electrode that face the first and second 17ends of the first driving electrodes (Fig. 29 and para. 91).  
Gourevitch does not show that the connection electrode intersects the second sensing electrode at one or more points spaced apart from the regions.
Shi shows that a connection electrode 1200, which connects two first electrodes 210 which face each other, intersects a second sensing electrode 110 at one or more points spaced apart from the regions in which the first electrodes face each other (Fig. 1 and paras 40 and 41).

Gourevitch as modified above does not show that the second driving electrodes is disposed on the first driving electrodes.
	Hsu shows that one group of electrodes C12 is disposed on another group of electrodes C11 (Figs. 1 and 2 and paras. 22 and 24).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Gourevitch with those of Hsu because designing the system in this way allows the device to perform mutual capacitive touch sensing (par. 22).
 	As to claim 114, Gourevitch shows that the connection electrode comprises: 2a first connection portion connected to the first end of the first driving electrodes; 3a second connection portion bent from the first connection portion; and 4a third connection portion bent from the second connection portion and connected to the s second end of the first driving electrodes (Fig. 29 and para. 91).  
 	As to claim 5215, Gourevitch shows that portions of the second sensing electrode are spaced apart from each other with the second connection portion therebetween (Fig. 29 and para. 91).  
 	As to claim 116, Gourevitch shows that the second connection portion is parallel 2to the first driving electrodes or the second driving electrodes and does not overlap the first driving 3electrodes or the second driving electrodes (Fig. 29 and para. 91).  
 	As to claim 117, Gourevitch shows that the second connection portion intersects 2the first sensing electrode at a point spaced apart from gaps disposed between the 
 	As to claim 118, Gourevitch shows that the connection electrode comprises: 2a first connection electrode extending around the portion of the first sensing electrode on 3one side thereof to electrically connect the first and second ends of the first driving electrodes to 4each other (Fig. 29 and para. 91); and 5a second connection electrode extending around the portion of the first sensing electrode 6on an opposite side thereof to electrically connect the first and second ends of the first driving 7electrodes to each other (Fig. 29 and para. 91).  
 	As to claim 119, Gourevitch shows that each of the first and second connection 2electrodes comprises: 3a first connection portion connected to the first end of the first driving electrodes (Fig. 29 and para. 91); a second connection portion bent from the first connection portion (Fig. 29 and para. 91); and 53a third connection portion bent from the second connection portion and connected to the second end of the first driving electrodes (Fig. 29 and para. 91).  
 	As to claim 120, Gourevitch shows that the second connection portion of each of 2the first and second connection electrodes intersects the first sensing electrode at a point spaced 3apart from gaps disposed between the portion of the first sensing electrode and each of the first 4and second ends of the first driving electrodes (Figs. 6 – 8 and 29 and paras. 64 and 91).



CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627